                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION
                                     IN ADMIRALTY

In the matter of the Complaint of          )   Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                        )
RECOVERY, LLC, as the owner of the         )
vessel “Miss June” and her engines,        )       NOTICE OF FILING AFFIDAVIT AND
tackle, appurtenances, etc.                )         AFFIDAVIT OF PUBLICATION
                                           )
For exoneration from, or limitation of,    )
liability.                                 )


       NOTICE IS HEREBY GIVEN that the attached AFFIDVIT OF PUBLICATION is being

filed on behalf of Moran Environmental Recovery, LLC, (“PLAINTIFF-IN-LIMITATION”), with

the United States District Court, District of South Carolina, Charleston Division, in the above-

captioned matter.

                                          RESPECTFULLY SUBMITTED,

                                          TECKLENBURG & JENKINS, LLC


                                          __s/ Paul F. Tecklenburg________
                                          Paul F. Tecklenburg, Fed. ID #3702
                                          Rivers T. Jenkins, III, Fed. ID #5631
                                          1819 Meeting Street Road, Suite A (29405)
                                          P.O. Box 20667
                                          Charleston, South Carolina 29413
                                          Telephone: (843) 534-2628
                                          Facsimile: 843-534-2629
                                          pft@tecklaw.net
                                          rtj@tecklaw.nett
                                          Attorneys for Plaintiff-in-Limitation

Charleston, South Carolina

October 3, 2018




                                               1
